DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 October 2022 has been entered.


Response to Arguments
Applicant’s arguments, see pages 10-15, filed 17 October 2022, with respect to the rejection(s) of claim(s) 1 and similar claims in substance under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tapper et al. (US 2018/0296852 A1) and Miller et al. (US 2017/0246076 A1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 11-17, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0246076 A1) in view of Tsukamoto et al. (US 2006/0043544 A1) in view of Tapper et al. (US 2018/0296852 A1) and further in view of Oe et al. (US 2012/0327207 A1).
Regarding claim 1, Miller discloses an apparatus comprising: a frame comprising an inner surface configured to face a subject; (Paragraph 0026, a mask that can be fitted to a user’s face)	a plurality of first light sources disposed on the inner surface of the frame and configured to irradiate light onto a face of the subject; (Paragraph 0032, LEDs embedded on the inner surface of the mask)	a first image sensor on a first area of the inner surface of the frame, the first area being opposite to a region of the subject; (Paragraph 0042, cameras on the interior surface of the mask)	a second light source disposed adjacent to the first image sensor, and on the area of the inner surface that is opposite to the region of the subject (Paragraph 0034, different zones of LEDs can each by their own set of light sources that are in the inner surface of the mask with the cameras).	Miller does not clearly disclose a substrate mounted to the frame; a first image sensor mounted on the substrate; and a lens collecting incident light on the first image sensor, wherein the substrate comprises a circuit module for driving the first image sensor and processing an image obtained through the image sensor.	Tsukamoto discloses an imaging device having a substrate with a camera module mounted on the substrate and a lens focusing incident light for the camera module as well as a digital signal processor for control of the imaging device and converting an output signal of the image device (Paragraph 0127).	Miller discloses a mask with a camera on the interior surface of a mask which differed from the claimed apparatus by substitution of a first image sensor and processing hardware mounted on a substrate. Tsukamoto discloses a substitution of an imaging device with a substrate with a camera module and processor mounted on the substrate. As a result, both devices were known in the art to enable a person of ordinary skill in the art to capture an image using an a camera imaging device. Miller’s cameras could have been substituted with Tsukamoto’s imaging device and the results would have been predictable resulting in a mask with an imaging device having an image sensor and other processing hardware mounted on a substrate on the interior surface of a mask. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Miller in view of Tsukamoto does not clearly disclose an eye cover disposed on the inner surface of the frame to cover eyes of the subject, a plurality of first light sources disposed on the inner surface of the frame and configured to irradiate light onto a face of the subject except for the eyes of the subject.	Tapper discloses a wearable mask with eyeglass frames or goggles that protect a user’s eyes from radiant energy from light sources in an inner surface of the mask (Paragraphs 0011, 0051, and 0066).	Tapper’s wearable mask with eyeglass frames or goggles that protect a user’s eyes from radiant energy from light sources in an inner surface of the mask would have been recognized by one of ordinary skill in the art to be applicable to the mask with LED light sources on the inner surface of the mask of Miller in view of Tsukamoto and the results would have been predictable in a mask with eyeglass frames or goggles that protect a user’s eyes from radiant energy from LED light sources in an inner surface of the mask. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	Miller in view of Tsukamoto and further in view of Tapper does not clearly disclose where a moisture information is to be obtained and the first image sensor comprises a moisture sensor array having a main absorption wavelength band of 1450 ± 50 nm or 1920 ± 50 nm.
	Oe discloses analyzing moisture changes of skin using body part images from a near-infrared camera that can capture images of wavelengths between 800 nm to 2500 nm including absorption characteristics of water at around 1460 and 1920 nm (Paragraph 0046).	Miller in view of Tsukamoto and further in view of Tapper discloses a mask having an imaging device that obtains images which differed from the claimed apparatus by substitution of a moisture sensor array having a main absorption wavelength band of 1450 ± 50 nm or 1920 ± 50 nm. Oe discloses the substituted camera that captures images at various wavelengths including around 1460 and 1920 nm. As a result, both functions were known in the art to enable a person of ordinary skill in the art to capture images with a camera. Miller in view of Tsukamoto and further in view of Tapper’s imaging device could have been substituted with Oe’s near infrared camera and the results would have been predictable, resulting in a near infrared camera mounted on a substrate in the interior surface of a mask that captures images of a range of wavelengths including those around 1460 and 1920 nm. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Oe discloses wherein a moisture distribution image is obtained through the first image sensor, (Paragraph 0046, near-infrared camera captures images at various wavelengths)	and the circuit module comprises a communication module for transmitting the moisture distribution image to the outside of the apparatus (Paragraph 0095, wired or wireless communication of images to a device in a distant place).
Regarding claim 3, Oe discloses a band pass filter for blocking visible light (Paragraph 0056, band-pass filter only allows near-infrared wavelengths to be captured).
Regarding claim 4, Oe discloses a communication module configured to transmit a moisture distribution image to the outside of the moisture distribution image photographing apparatus, (Paragraph 0095, communicating images to a device in a distant place)	wherein the communication module is connected to the circuit module (Paragraph 0095, wired communication with the device using a LAN cable).
Regarding claim 5, similar reasoning as discussed in claim 1 is applied.
Regarding claim 6, similar reasoning as discussed in claim 2 is applied.
Regarding claim 9, Oe discloses wherein a color camera module or a black and white camera module is further mounted on the frame (Paragraph 0079, visible light camera).
Regarding claim 11, Miller discloses wherein a light emitting diode (LED) is further provided to the frame (Paragraph 0032, LEDs).
Regarding claim 12, Miller discloses wherein the frame comprises a light emitting diode (LED) mask (Paragraph 0032, mask with embedded LEDs).
Regarding claim 13, Miller in view of Tsukamoto in view of Tapper and further in view of Oe discloses a second image sensor mounted on the substrate and on a second area of the inner surface of the frame, the second area being different from the first area (Miller, paragraph 0042 and figure 14, multiple camera units that can be substituted with the imaging device having a substrate, Tsukamoto, paragraph 0127)	a third light source disposed adjacent to the second image sensor and on the second area of the inner surface (Miller, paragraph 0034 and figure 7B, different LED zones that can be adjacent to the camera in the mask)	wherein the third light source is disposed at a position corresponding to one of a left cheek and a right cheek of the subject and configured to irradiate light onto the one of the left cheek and the right cheek of the subject (Tapper, paragraph 0050, LEDs can be configured to provide therapeutic light to the cheeks of the user).
Regarding claim 14, Miller in view of Tsukamoto in view of Tapper and further in view of Oe discloses a skin care system comprising: the skin care apparatus of claim 5, the skin care apparatus having the moisture distribution image photographing function with respect to the subject; (See rejection of claim 5)	and an external device having a display region for displaying the moisture distribution image transmitted from the skin care apparatus (Oe, paragraph 0059, external image analysis device that displays results of skin analysis).
Regarding claim 15, Oe discloses wherein the skin care apparatus and the external device are connected to each other by a wire or wirelessly (Paragraph 0095, wired or wireless communication).
Regarding claim 16, Oe discloses wherein the external device comprises an electronic device comprising a display panel for displaying the moisture distribution image transmitted from the skin care apparatus to be viewed by a user (Paragraph 0109, output unit of the image analysis device is a display).
Regarding claim 17, Oe discloses wherein the external device comprises an algorithm configured to synthesize the moisture distribution image of the subject obtained through the skin care apparatus and a black and white image or a color image of the subject (Paragraph 0116, analyzing images of user faces and generating a pseudo-color image for display based on the analysis).
Regarding claims 25 and 27, similar reasoning as discussed in claim 13 is applied.
Regarding claim 26, Miller discloses wherein the frame is formed in a shape of a facial mask or in a shape of a plate (Paragraph 0026, mask).
Regarding claim 28, Miller in view of Tsukamoto in view of Tapper and further in view of Oe discloses wherein the plurality of first light sources are uniformly distributed on the inner surface of the frame (Tapper, Figure 6, symmetrical apertures for the LEDs) and each of the plurality of the first light sources is a light emitting diode (LED) for skin therapy of the face of the subject (Paragraph 0050, LEDs for providing therapy).
Regarding claim 29, similar reasoning as discussed in claim 28 is applied.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0246076 A1) in view of Tsukamoto et al. (US 2006/0043544 A1) in view of Tapper et al. (US 2018/0296852 A1) in view of Oe et al. (US 2012/0327207 A1) and further in view of Anzue et al. (US 2015/0154439 A1).
Regarding claim 10, Miller in view of Tsukamoto in view of Tapper and further in view of Oe discloses all limitations as discussed in claim 5.	Miller in view of Tsukamoto in view of Tapper and further in view of Oe does not clearly disclose wherein the frame comprises a display region for displaying the moisture distribution image obtained through the moisture distribution image photographing apparatus.	Anzue discloses a device with a housing with a display for displaying facial images of a user (Paragraph 0042).	Anzue’s display on a device with a housing for displaying facial images of a user would have been recognized by one of ordinary skill in the art to be applicable to the mask for capturing images of body parts of a user including face for measuring moisture of Miller in view of Tsukamoto in view of Tapper and further in view of Oe and the results would have been predictable in a mask with a display that display images of body parts including a face captured to measure moisture. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2017/0246076 A1) in view of Tsukamoto et al. (US 2006/0043544 A1) in view of Tapper et al. (US 2018/0296852 A1) in view of Oe et al. (US 2012/0327207 A1) and further in view of Trail (US 2019/0012540 A1).
Regarding claim 20, Miller in view of Tsukamoto in view of Tapper and further in view of Oe discloses all limitations as discussed in claim 14.	Miller in view of Tsukamoto in view of Tapper and further in view of Oe does not clearly disclose wherein the second light source emits only infrared light in a short wavelength infrared ray band.	Trail discloses light sources that can emit light in various wavelength bands including a short-wavelength infrared band (Paragraph 0021).	Miller in view of Tsukamoto in view of Tapper and further in view of Oe discloses a mask with light sources which differed from the claimed apparatus by substitution of a light source configured to emit only infrared light in a short wavelength infrared ray band. Trail discloses the substituted light source that can emit light in the short-wavelength infrared band. As a result, both functions were known in the art to enable a person of ordinary skill in the art to provide light sources that emit light. Miller in view of Tsukamoto in view of Tapper and further in view of Oe’s light sources in a mask could have been substituted with the light sources that can emit light at various wavelength bands including a short-wavelength infrared band and the results would have been predictable, resulting in a mask having light sources that emit light in a short-wavelength infrared band. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Higgins et al. (US 2019/0099615 A1) discloses light based therapy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613